Title: To John Adams from Oliver Wolcott, Jr., 16 May 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Treasury Department May 16th. 1800

The Secretary of the Treasury respectfully submits to the President of the United States – the following Report—
That by an Act of Congress passed on the 7th. day of May 1800—entitled “An Act to enable the President of the United States to borrow Money for the public service” Authority is given to the President of the United States to borrow a Sum not exceeding Three Millions five hundred thousand dollars “upon such terms & conditions as he shall Judge most advantageous for the United States” with the limitation however, “that no engagment nor Contract he entered into, which shall preclude the United States from reimbursing any sum or sums borrowed, at any time after the expiration of fifteen years from the date of such Loan.”
The present prospect is, that it will be necessary to borrow only a part of the Money before mentioned during the present year, but to what extent is not yet possible to determine.
The Secretary presuming that the President will judge it expedient to commit the agency of borrowing such sums as the public Service shall require, to the Department of the Treasury, under a responsibility, that what is done shall be conformable to Law and for the best interest of the United States, herewith submits the Draught of a power from the President of the United States to be Secretary of the Treasury, to obtain the said Loan, which power is drawn according to the forms which have been adopted heretofore on similar occasions.
All which is most Respectfully / submitted
